DETAILED ACTION
The instant application having Application No. 16/232,054 filed on December 26, 2018 is presented for examination by the examiner.
Amended claims submitted March 9, 2021 are under examination. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The 35 USC § 112 rejections of the previous office action have been overcome by the amendments to the specification and claims.  These introduce no new matter, being the correction of obvious errors with their appropriate correction both recognizable to one of ordinary skill in the art, according to the preponderance of evidence.
Given the amendments which bring the dN/dT to typical values for plastics, the previous concern about the lack of exemplary materials in the specification is overcome, as the inventive aspect of the claim is now drawn to the balance of the dN/dT values of the third and fourth lenses, rather than to a use of inventive materials per se. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Emi USPGPub 20160320613 (hereafter Emi), regarding claim 1, Emi teaches “A lens assembly (“single focal length lens system” paragraph 7), located between a magnification side and a reduction side, comprising: 
a first lens, a second lens, a third lens, a fourth lens, and a fifth lens, arranged from the magnification side to the reduction side (lenses L1, L2, L3, L4, and L5), wherein the first lens is a glass lens (paragraph 29), 

an aperture located between the second lens and the fourth lens (aperture A between the third and fourth lens), 
wherein the lens assembly comprises 5 to 6 lenses with a refractive power (five lenses).”
However, although Emi discusses the dN/dT of the lenses, see e.g. paragraphs 14-15, Emi is silent regarding “the lens assembly satisfies the following conditions: the dN/dT of the third lens > -100x10-6, the dN/dT of the fourth lens < -120x10-6, wherein dN is the difference between refractive indexes of light with a wavelength of 587nm passing the lens at 40°C and 20°C, and dT is the difference between 40°C and 20°C.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872